DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitting et al. (US Pub. No. 2007/0216108) in view of Trbovich (US Patent No. 3,326,560).
Regarding claim 1, the ‘668 reference discloses a sealing device (100), the sealing device comprising: 
a first ring (204) formed of a rubber-like elastic material, the first ring including 
an inner peripheral contact surface (e.g. radially inner surface), 
an outer peripheral contact surface (e.g. radially outer surface), 
a cut portion (Para. [0023]) arranged in a part of the circumference of the first ring (Para. [0023]), and 
an annular holding groove (234) opened in an end surface of the first ring on a pressure side (Fig. 6); and 

However, the Zitting reference fails to explicitly disclose the seal being configured to be attached into an annular attachment groove which is opened radially outward.
The Trbovich reference, a seal, discloses that seals can be installed in a groove in a housing (Fig. 2) or shaft (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the seal of the Zitting reference in a groove of a shaft in view of the teachings of the Trbovich reference since it is well known in the art to use a seal in a shaft or housing groove and in order to provide adequate sealing pressure to the environment.
Regarding claim 2, the Zitting reference, as modified in claim 1, discloses the cut portion completely disconnects the first ring at one position on the circumference (Para. [0023]).
Regarding claims 4 and 8, the Zitting reference, as modified in claims 1 and 2, discloses the holding groove includes 
inner- and outer-peripheral-side surfaces (e.g. right and left vertical surfaces of groove 234) that have a linear cross-sectional shape parallel to the center axis of the sealing device, and 
a bottom surface (234) that has a semicircular shape as viewed in the cross-sectional view (Fig. 6).
Regarding claims 5, 10, and 12, the modified Zitting reference discloses the invention substantially as claimed in claims 1, 2, and 4.

the second ring has a circular cross-sectional shape.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the two seals have a circular cross-sectional shape, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide a seal even sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, the Zitting reference, as modified in claim 5, discloses the first and second rings are concentrically arranged as viewed in the cross-sectional view (e.g. Fig. 6).
Regarding claims 7, 13, and 14, the Zitting reference, as modified in claims 4, 5, and 6, discloses the second ring before press-fit has an inner diameter smaller than the diameter of the inner-peripheral-side surface (Fig. 6).

Claims 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitting in view of Trbovich as applied to claims 1, 2, 4-8, 10, and 12-14 above, and further in view of Doyle (US Pub. No. 2012/0139190).
Regarding claim 3, the modified Zitting reference discloses the invention substantially as claimed in claim 1.
However, the modified Zitting reference fails to explicitly disclose the cut portion partially disconnects the first ring at one or more positions on the circumference.
The Doyle reference, a seal, discloses provide a single split (56) or multiple cuts (58) around the circumference of a seal.

Regarding claim 9, the Zitting reference, as modified in claim 3, discloses the holding groove includes inner- and outer-peripheral-side surfaces (e.g. right and left vertical surfaces of groove 234) that have a linear cross-sectional shape parallel to the center axis of the sealing device, and 
a bottom surface (234) that has a semicircular shape as viewed in the cross-sectional view (Fig. 6).
Regarding claim 11, the modified Zitting reference discloses the invention substantially as claimed in claim 3.
However, the modified Zitting reference fails to explicitly disclose the first ring has a circular cross-sectional shape, and 
the second ring has a circular cross-sectional shape.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the two seals have a circular cross-sectional shape, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide a seal even sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675